                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION


UNITED STATES OF AMERICA                    §
                                            §
                                            §
v.                                          §   CASE NUMBER 4:19-CR-0271-SDJ
                                            §
                                            §
MELIK B. EBRAHIM (2)                        §

                       MEMORANDUM OPINION & ORDER

       After he was arrested in the Southern District of Texas, Defendant Melik B.

 Ebrahim appeared before Magistrate Judge Dena Palermo for a detention hearing.

 Magistrate Judge Palermo ordered Ebrahim released on a $100,000 secured bond and

 subject to several conditions of release, and then stayed her order pending appeal and

 resolution of the matter in the district court. The United States filed an appeal of the

 magistrate judge’s order of release, requesting that this Court revoke the release

 order and detain Ebrahim pending trial. (Dkt. #41).

       Because the factors set forth in 18 U.S.C. § 3142 weigh in favor of detaining

 Ebrahim pending the resolution of this case, the government’s motion to revoke the

 magistrate court’s release order will be GRANTED.

                                    I. BACKGROUND

       Ebrahim, together with two co-defendants, is charged with conspiracy to

 possess with the intent to distribute and distribution of cathinone and cathine (khat)

 in violation of 21 U.S.C. § 846, as well as possession with the intent to distribute and




                                            1
distribution of khat in violation of 21 U.S.C. § 841(a)(1). These charges are premised

on Ebrahim’s alleged role in an international khat-distribution network.

      Following Ebrahim’s arrest, Pretrial Services in the Southern District of Texas

recommended that Ebrahim be released on a $50,000 appearance bond and under

various conditions of release, including pretrial services supervision, travel

restriction to the Southern and Eastern Districts of Texas, that he maintain or seek

verifiable employment, that he surrender his passport, that he refrain from contact

with co-defendants, and that he inform pretrial services of any contact with law

enforcement. Pretrial Services’ proposed conditions of release would additionally

require that Ebrahim not use excessive alcohol, and that he not possess or use

firearms, other weapons, or non-prescription narcotic drugs. Magistrate Judge

Palermo followed that recommendation in part, ordering release subject to a $100,000

secured bond and additionally requiring GPS monitoring and prohibiting alcohol use.

      The government appealed the magistrate court’s release order and this Court

held a pretrial detention hearing. The government presented the testimony of DEA

Task Force Officer Norm Abrams, who discussed the evidence collected by law

enforcement showing that Ebrahim is a large-scale khat distributor, as well as

related matters concerning whether Ebrahim presents a flight risk and his potential

danger to the community if released.

      On the morning of the hearing, Ebrahim filed a motion asking the Court to

compel the government to turn over all Jencks Act and Federal Rule of Criminal




                                          2
Procedure 26.2 material, specifically DEA 6 reports, 1 in advance of the hearing. (Dkt.

#58). Because the government had already provided Ebrahim with the requested

DEA 6 reports and was ordered to produce witness statements established under

Rule 26.2 during the hearing, the Court denied Ebrahim’s motion as moot. (Dkt. #65).

After the hearing, Ebrahim filed a supplemental brief addressing the sentencing

range and likely sentence for the charged offenses, to which the government did not

respond. (Dkt. #69).

                           II. APPEAL OF THE RELEASE ORDER

        Under 18 U.S.C. § 3145(a)(1), when a defendant is ordered released by a

magistrate judge, the government may file a motion for revocation of the release order

with the district court. The district court reviews a motion to revoke a detention order

de novo and “must make an independent determination of the proper pretrial

detention or conditions for release.” United States v. Rueben, 974 F.2d 580, 585–86

(5th Cir. 1992) (citing United States v. Fortna, 769 F.2d 243, 249 (5th Cir. 1985)).

        A. The Law Governing the Release and Detention of Defendants
        Awaiting Trial

        The Bail Reform Act, 18 U.S.C. § 3142, governs the release and detention of

defendants awaiting trial. A judicial officer may order a defendant detained pending

trial upon a finding that the government has shown by a preponderance of the

evidence that “no condition or combination of conditions will reasonably assure the

appearance of the person,” or by clear and convincing evidence that “no condition or

combination of conditions will reasonably assure . . . the safety of any other person


1   A “DEA 6” is a United States Drug Enforcement Administration Report of Investigation.
                                             3
and the community.” 18 U.S.C. § 3142(e); see also Rueben, 974 F.2d at 586 (explaining

that, “[f]or pretrial detention to be imposed on a defendant, the lack of reasonable

assurance of either the defendant’s appearance, or the safety of others or the

community, is sufficient; both are not required”).

      Section 3142(g) provides that a court shall consider the following factors in

determining whether a person poses a flight risk or a danger to the community: (1)

the nature and circumstances of the offense charged; (2) the weight of the evidence;

(3) the defendant’s history and characteristics, including, among other things, his

family ties, length of residence in the community, past conduct, history relating to

drug or alcohol abuse, criminal history, and record concerning appearance at court

proceedings; and (4) the nature and seriousness of the danger to any person or the

community that would be posed by the defendant’s release. 18 U.S.C. § 3141(g); see

also United States v. Acosta-Leyva, 751 F. App’x 594, 595 (5th Cir. 2019) (per curiam)

(unpublished).

      In some cases, a rebuttable presumption arises that “no condition or

combination of conditions will reasonably assure [1] the appearance of the person as

required and [2] the safety of any other person and the community.” 18 U.S.C.

§ 3142(e). The rebuttable presumption arises upon a finding of probable cause to

believe that the defendant committed an offense subject to a maximum term of

imprisonment of ten years or more under the Controlled Substances Act, 21 U.S.C. §

801 et seq.; 18 U.S.C. § 3142(e)(3)(A); see also Rueben, 974 F.2d at 586 (citing 18

U.S.C. § 3142(e)). Probable cause exists when offenses under the Controlled



                                          4
Substances Act are charged in an indictment. See, e.g., United States v. Trosper, 809

F.2d 1107, 1110 (5th Cir. 1987) (“[T]his court stated that the presumption against

pretrial release arises when drug crimes are charged in the indictment. It is therefore

clear that the presumption was properly applied to [the defendant] upon proof that

he had been indicted under the Controlled Substances Act.” (citations omitted)).

      Section 3142(e)’s rebuttable presumption shifts to the defendant “only the

burden of producing rebutting evidence, not the burden of persuasion,” which

remains with the government. United States v. Hare, 873 F.2d 796, 798 (5th Cir.

1989). If the defendant presents “evidence tending to rebut the presumption,” the

presumption “nevertheless remains in the case and is a factor to be considered.”

Fortna, 769 F.2d at 251; see also Hare, 873 F.2d at 798–99 (“[T]he court may still

consider the finding by Congress that drug offenders pose a special risk of flight and

dangerousness to society.”). If the defendant does not present evidence sufficient to

rebut the presumption, the court must still review the section 3142(g) factors. See 18

U.S.C. § 3142(g) (stating that the court “shall . . . take into account the available

information” (emphasis added)); see also United States v. Jackson, 845 F.2d 1262,

1265 (5th Cir. 1988) (stating that section 3142(g) “mandates district court review of

certain factors” (emphasis added)). As the Fifth Circuit has explained, the statute

thus creates “an unusual set of weights and measures in which the burden of

persuasion is on the government, not the defendant, but the presumption may be

weighed in the evidentiary balance.” Hare, 873 F.2d at 799.




                                          5
      B. Because Ebrahim Is Both a Flight Risk and a Danger to the
      Community, He Must Be Detained Pending Trial.

      In its appeal of the magistrate judge’s order of release, the government asserts

that Ebrahim has not rebutted the presumption that he is a flight risk and a danger

to the community, and that even if he did rebut the presumption, the section 3142(g)

factors still weigh in favor of detention. To decide the motion, the Court must first

determine whether Ebrahim is presumed to be a flight risk and a danger to the public

and, if so, whether he has presented evidence sufficient to rebut those presumptions.

      The Court has reviewed the record and the parties’ filings, including all the

materials considered by the magistrate court. In addition to written submissions, the

government presented the testimony of Officer Abrams at the detention hearing.

Ebrahim presented his brother, Abdurahaman Esmael. However, Ebrahim did not

present Adnew Tadesse, who had previously testified on Ebrahim’s behalf before the

magistrate court in Houston, even though Tadesse was present for this Court’s

detention hearing.

      1. Section 3142(e)’s rebuttable presumption applies and has been rebutted by
      Ebrahim.

      The rebuttable presumption that “no condition or combination of conditions

will reasonably assure the appearance of the person as required and the safety of the

community” applies in this case. Ebrahim has been indicted for alleged violations of

21 U.S.C. § 846 and § 841(a)(1). Under the Controlled Substances Act, Ebrahim faces

up to 20 years of imprisonment, up to a $1,000,000 fine, and a mandatory minimum




                                          6
of three years of supervised release for each charged offense. 2 See 21 U.S.C.

§ 841(b)(1)(C); id. § 846.

       The indictment provides probable cause to believe that Ebrahim committed the

charged offenses. See Trosper, 809 F.2d at 1110 (“[T]he presumption against pretrial

release arises when drug crimes [under the Controlled Substances Act] are charged

in the indictment.”). Further, the testimony from Officer Abrams supports the finding

of probable cause. See Fortna, 769 F.2d at 252–53 (finding probable cause, in part,

using the affidavit of an investigating agent). Therefore, under 18 U.S.C. §

3142(e)(3)(A), the presumption applies, and Ebrahim was required to produce

rebutting evidence.

       To rebut the presumption, however, Ebrahim bears “only the burden of

producing rebutting evidence, not the burden of persuasion.” Hare, 873 F.2d at 798

(emphasis added). Ebrahim has produced evidence sufficient to rebut both the

presumption that no combination of conditions will reasonably assure his appearance

and that no combination of conditions will reasonably assure the public safety.

               i. Appearance at trial and risk of flight

       The evidence submitted shows that Ebrahim is a 60-year-old naturalized

United States citizen of Ethiopian descent that has lived in Houston, Texas since




       2  The Defendant has argued both at the detention hearing and in supplemental
briefing, (Dkt. #69), that the sentencing range for the indicted offenses is not ten years to life,
as asserted by the government, but subject to a statutory range zero to twenty years under
21 U.S.C. § 841(b)(1)(C). The government did not respond to Ebrahim’s supplemental
briefing, but acknowledged in briefing on a co-defendant’s motion that possession with the
intent to distribute and distribution of khat and conspiracy to do the same are both subject
to a sentencing range of zero to twenty years.
                                                7
1982. Ebrahim’s mother, two grown children, and three siblings currently live in the

Houston area as well. Although divorced, Ebrahim continues to live with his ex-wife

Ferida Saadi, and support her college-aged children. Ebrahim is retired from World

Trade Distribution and now works as a driver for both his own limousine business

and Uber. Although Ebrahim has family in Ethiopia and Australia, his last

international trip was eight years ago, and his brother, Esmael, testified that

Ebrahim does not speak to his family outside the United States.

      Ebrahim’s evidence is not persuasive regarding his fight risk, particularly

given the evidence presented to the Court of Ebrahim’s apparent access to air travel

outside normal channels, international connections, and lack of meaningful family

connections tying him to Houston. Officer Abrams testified that Adnew Tadesse, who

appeared at the Houston detention hearing in support of Ebrahim and offered to serve

as a surety, had sent text messages to Ebrahim while flying an airplane despite

apparently having no license or certificate to do so. Further, although Tadesse

testified before the magistrate court in Houston that he knew nothing about

Ebrahim’s involvement with khat distribution, text message evidence on Ebrahim’s

cellphone indicates that he sent Tadesse a photo of khat and, later, a message

suggesting that they consume khat.

      Although Ebrahim’s brother, Esmael, testified that Ebrahim is not close to his

family in Ethiopia or Australia, Ebrahim’s ex-wife, Ferida Saadi, with whom

Ebrahim resides, has family in Canada. Saadi also appears to have independent

contact with Abdulhakim Mohamed, a higher-level co-defendant in this case.



                                         8
Mohamed is accused of orchestrating the import and distribution of khat for the drug

organization, and was arrested in possession of a bulk shipment of khat that later

tested positive for cathinone. Officer Abrams testified that text message and photo

evidence from Mohamed’s cellphone not only indicates that Saadi had been present

for what is assumed to be Ebrahim’s initial meeting with Mohamed in early 2019, but

that she also completed at least one shipment of khat for the drug organization at

Mohamed’s direction. Her alleged involvement dramatically diminishes the weight

normally assigned to family ties to a specific location.

      However, because Ebrahim only bears the burden of production, not of

persuasion, he carried his burden of producing evidence sufficient to rebut the

presumption as to risk of flight. See, e.g., United States v. Farguson, 721 F. Supp. 128,

131 (N.D. Tex. 1989) (finding that defendants carried their burden of rebutting the

presumption exclusively through evidence “obtained on cross-examination of the

government agent”); cf. Rueben, 974 F.2d at 587 (determining that defendants failed

to rebut the presumption that they were a danger because they presented “absolutely

no evidence whatsoever” that they would cease their “continuous[] engage[ment] in

the trafficking of drugs”). The presumption that no combination of conditions can

reasonably assure Ebrahim’s appearance at trial has been rebutted but remains as a

factor to be considered in the Court’s analysis. See Fortna, 769 F.2d at 251.

             ii. Danger to the public

      The presumption that Ebrahim is a danger to the public has been similarly

rebutted. Ebrahim has presented evidence that he has only a remote criminal history



                                           9
stemming from two misdemeanor Driving While Intoxicated (“DWI”) convictions.

Multiple family members and friends appeared in his support at both hearings.

Ebrahim also contends that his peaceful arrest and cooperation with law enforcement

also militates against his danger to the public.

      However, Ebrahim’s rebuttal evidence is also unpersuasive, given the nature

of Ebrahim’s alleged crime and evidence suggesting that those closest to him are

involved with the conspiracy. As mentioned above, all of Ebrahim’s close family or

social contacts presented or discussed in this case appear to be connected to khat

trafficking and/or consumption. Evidence that Ebrahim’s personal network appears

to be steeped in drug activity or consumption suggests that he will remain a danger

to the community, if released, by virtue of khat consumption, trafficking, or both.

That a loaded weapon was found in Ebrahim’s home, along with a kilogram of khat,

further supports this notion.

      Although Ebrahim’s rebuttal evidence is ultimately unpersuasive, it is

sufficient to rebut the presumption that Ebrahim is a danger to the public. United

States v. Hawkins, 617 F.2d 59, 61 (5th Cir. 1980) (noting that danger to the

community should be “concluded from all the surrounding circumstances”). The

presumption, however, remains a factor to be considered in the Court’s analysis of

the public safety. Fortna, 769 F.2d at 251.

      2. Application of the section 3142(g) factors confirms that Ebrahim must be
      detained pending trial.

      Having determined that the presumption applies and that Ebrahim presented

evidence sufficient to rebut the presumption as to both his appearance at trial and

                                          10
whether he presents a danger to the public, the Court must now consider the section

3142(g) factors to answer the ultimate question of whether the government carried

its burden of proof. The Court concludes that, having reviewed the section 3142(g)

factors, the government proved by a preponderance of the evidence that no

combination of release conditions could reasonably assure Ebrahim’s appearance at

trial and further proved by clear and convincing evidence that no such conditions

could reasonably assure the safety of the public pending Ebrahim’s trial.

             i. Nature and circumstances of the offenses charged

      Ebrahim has been charged with serious crimes. Khat is a Schedule I Controlled

Substance under the Controlled Substances Act—a drug with no accepted medical

use and a high potential for abuse. It is understood to function like an amphetamine,

similar to bath salts, when ingested causing increased stamina, aggression, and

possibly hallucinations.

      If Ebrahim is convicted of the crimes charged against him, he faces a lengthy

potential term of imprisonment—up to twenty years for each count charged. See 21

U.S.C. § 841(b)(1)(C); id. § 846. Although Ebrahim argues in his supplemental

briefing that he may eventually be subject to a relatively light sentence under the

U.S. Sentencing Guidelines if convicted, his argument is too speculative to bear much

weight at the pretrial detention stage. See United States v. Iglesias-Benitez, No. 92-

1837, 1992 WL 210612, at *2 (1st Cir. 1992) (per curiam) (unpublished) (noting that

the “prediction of a lesser sentence may affect the weight assigned to the




                                         11
presumption” but finding the defendant’s analysis “too ‘ethereal’ to diminish the

presumption’s force” (emphasis omitted)).

      Specifically, Ebrahim asserts that a defendant will only be accountable at

sentencing for drug quantities which were directly attributable or reasonably

foreseeable to him. (Dkt. #69 at 3). While Ebrahim correctly states the law, the facts

before the Court at this stage are insufficient to make a determination about a likely

sentence. Accordingly, the severity of Ebrahim’s potential sentence remains

somewhat in favor of detention. See United States v. Neff, Criminal Action No. 3:11-

CR-0152-L, 2013 WL 30650, at *3 (N.D. Tex. Jan. 3, 2013) (finding that a cumulative

twenty-five year maximum sentence weighs in favor of detention); United States v.

Stanford, 630 F. Supp. 2d 751, 755 (S.D. Tex. 2009) (finding that a 375-month

potential sentence “weighs heavily in favor of detention”); United States v. Almasri,

Criminal Action No. H-07-155, 2007 WL 2964780, at *1 (S.D. Tex. Oct. 10, 2007)

(finding that a maximum sentence of ten years combined with the possibility of

multiple counts of conviction resulting in consecutive penalties weighs in favor of

detention).

      The circumstances of the offenses charged also weigh in favor of detention.

Officer Abrams testified that federal law enforcement authorities have developed

evidence that Ebrahim is part of a large-scale, international khat-trafficking

organization. He explained that the organization in which Ebrahim allegedly

operates dates back to at least 2015. Officer Abrams additionally testified that since




                                         12
January of 2019 over 1000 kilograms of imported khat are attributable to the

defendants currently indicted in this case.

      Ebrahim himself is linked to shipments of khat into Houston. Officer Abrams

testified that Mohamed, a co-defendant in this case, told law enforcement that he met

with Ebrahim in Houston in early 2019. Geotagged photos on Mohamed’s cellphone

corroborate his statement. At Mohamed’s direction, Ebrahim allegedly rented two

storage units to store incoming shipments of khat before being repackaged and

shipped out. Subpoenaed evidence from one of the storage units confirms that

Ebrahim did have a storage unit at the location Mohamed described.

      In addition to a shipment of over 300 kilograms known to have reached the

public storage address, several shipments, identified by airway bills sent to Ebrahim

from Mohamed and other co-conspirators, were seized by U.S. Customs and Border

Protection (“Customs”). Officer Abrams testified that the practice of the drug

organization that Ebrahim is allegedly affiliated with is to ship khat from its source

location to another country in which the organization has been able to bribe officials

to change the manifest associated with the shipment to reflect innocuous contents,

such as some type of dried tea. After the manifest is changed, the drug organization

is able to export it to the United States without detection. Subpoenaed evidence from

companies receiving the manifest for the shipments tends to show that these

Houston-bound shipments were each manifested from the same company and in the

same manner as shipments of khat intercepted by Customs. Further, Officer Abrams

testified to a photo on Ebrahim’s cellphone showing a picture of khat packed and



                                         13
labeled in the same way as a shipment of khat attributable to the drug organization

intercepted in April of 2019 that tested positive for cathinone.

      Once in possession of the khat, Officer Abrams testified that Ebrahim would

then repackage and ship smaller shipments of khat to addresses as directed by

Mohamed, who also deposited funds into Ebrahim’s business account and to Ebrahim

personally via Venmo. Ebrahim would confirm that he had made the shipments as

directed by sending Mohamed photos of the shipping receipt and tracking number.

      Finally, in addition to the khat that Ebrahim is suspected to have received,

re-packaged, and shipped on behalf of Mohamed, Ebrahim was found in possession of

74 grams of khat in his vehicle, where he was on duty as a driver at the time of his

arrest. A consensual search of Ebrahim’s home following his arrest revealed an

additional kilogram of khat and a loaded gun.

      The nature and circumstances of Ebrahim’s charged offenses therefore weighs

in favor of detention.

             ii. Weight of the evidence

      The Court must also consider the weight of the evidence against Ebrahim,

although it has been found “to be of least importance in the detention determination.”

Stanford, 630 F. Supp. 2d at 755 (citing United States v. Winsor, 785 F.2d 755, 757

(9th Cir. 1986)); United States v. Barnett, 986 F. Supp. 385, 393 (W.D. La. 1997).

      The government presented the testimony of Officer Abrams in support of their

case against Ebrahim. His testimony discussed various text messages between

Ebrahim and others involved in the drug trafficking organization, airway bills, and



                                          14
manifests that link Ebrahim to the shipment pattern of the drug trafficking

organization with which he is allegedly affiliated and corroborate details from

Mohamed’s interview. The text messages between Ebrahim and Mohamed

demonstrate that the two were in close contact, with Mohamed directing Ebrahim’s

activities with respect to the shipments and Ebrahim responding with photo

confirmation of shipping receipts and tracking numbers indicating that he had

completed the shipments as directed. Importantly, searches of Ebrahim’s car and

home revealed possession of more than a kilogram of khat.

      Evidence of Ebrahim’s role in the drug organization and possession of khat,

therefore, also weighs in favor of detention.

             iii. History and characteristics of the Defendant

      Ebrahim’s history and characteristics also indicate that he is a flight risk and

danger to the community. Although Ebrahim attempts to portray himself as a retiree

that is only trying to live a quiet life supporting himself and his family, the evidence

submitted belies this characterization. Moreover, evidence and witnesses intended to

support his assertion, in fact, diminish his credibility.

      Ebrahim is now an American citizen, having immigrated from Ethiopia in

1978. However, he still has family residing in Ethiopia, a non-extraditable country,

as well as Australia. Ebrahim’s ex-wife, Saadi, described as his “common-law” wife

and with whom he lives, has also been implicated in the conspiracy and has family in

Canada. While Ebrahim has many family members in the Houston area, at least two

close family members, his brother, Esmael, and Saadi, appear to have independent



                                           15
contact with Mohamed—a higher-level member of the drug trafficking organization

who is alleged have orchestrated the international importation and distribution of

khat in this case—as demonstrated by cellphone evidence of phone calls and text

messages with each, respectively. Those conversations indicate that Saadi made at

least one shipment of khat to Canada at Mohamed’s direction. Saadi appears to have

additionally been present at what is assumed to the be initial meeting between

Ebrahim and Mohamed in early 2019.

      Saadi and Esmael’s apparent involvement with khat and/or khat trafficking

suggests that the drug permeates Ebrahim’s familial and social networks, and that

Ebrahim’s involvement with khat is likely to continue if he is released. Saadi’s

involvement, in particular, also diminishes the weight of Ebrahim’s family

connections to Houston that might otherwise militate against a risk of flight. Further,

despite a long history in Houston, Ebrahim does not own a home there and has few

assets tying him to the area.

      Ebrahim’s history concerning substance abuse also suggests that detention is

appropriate. Although his criminal history is remote, Ebrahim has been twice

convicted for DWI in the span of one year. He has now been arrested in possession of

74 grams of khat, an amphetamine-like substance, in his car and over 1 kilogram in

his home. The government argues that this demonstrates a disregard for court orders,

but it also may demonstrate likelihood of continued substance abuse if Ebrahim is

released pretrial, especially in light of his inner circle’s apparent involvement with

khat distribution and consumption. It cannot be overlooked that even if Ebrahim



                                          16
discontinues his alleged trafficking activities while awaiting trial, he may abuse khat.

As Ebrahim is a driver for his own limo service and Uber, a line of work he intends

to return to if released, the prospect of drug abuse represents another form of danger

to the public.

      Finally, the evidence put on by Officer Abrams indicates that both individuals

that Ebrahim has selected to serve as sureties, Abdurahaman Esmael, Ebrahim’s

brother, and Adnew Tadesse, a close friend, are problematic. Their selection further

suggests that connections to khat and/or khat trafficking pervade Ebrahim’s familial

and social network. First, Officer Abrams testified to contact between Mohamed, a

higher-level co-defendant in this case, and Ebrahim’s brother, Esmael. Specifically,

Officer Abrams testified that authorities found contact information for Esmael on

Mohamed’s cellphone. Officer Abrams further testified that evidence collected from

Ebrahim’s cellphone indicated that he had also texted Mohamed’s contact

information to Esmael. Officer Abrams then testified to at least three two- to three-

minute phone calls between Mohamed and Esmael, despite Esmael’s testimony that

he does not know Mohamed and had never heard of him prior to the detention hearing

in Houston. The conflict in testimony not only undermines Esmael’s credibility with

respect to his duties as surety, but, in light of Mohamed’s alleged leadership role in

the drug organization, also raises questions about Esmael’s potential involvement

with khat trafficking himself.

      Second, Officer Abrams’s testimony suggests that Tadesse, who appeared on

Ebrahim’s behalf at the hearing in the Houston magistrate court, has access to an



                                          17
airplane which he is able to fly without any sort of license or certificate. Officer

Abrams testified that he located text messages between Tadesse and Ebrahim in

which Tadesse stated that he was flying a plane and about to land it. Officer Abrams

further testified that he was unable to locate any sort of license or certificate in

Tadesse’s name that would allow him to fly an airplane. Although Tadesse was

present for the Plano hearing, the defense neither called him nor attempted to refute

this testimony. Officer Abrams also testified that he located text messages between

Tadesse and Ebrahim that included a photo of khat and a message suggesting that

they consume khat, despite Tadesse’s previous testimony that he was unaware of

Ebrahim’s alleged involvement with khat distribution. The potential involvement

and international contacts of Ebrahim’s inner circle of friends and family negate the

grounding force that close ties to the community would normally represent.

      All of this evidence, taken together with the testimony showing Ebrahim’s role

in the drug organization and the charged offenses, weighs in favor of detention. See

Volksen, 766 F.2d at 193 (upholding a district court’s order of detention based on the

presumption of flight risk and the government’s evidence of the defendant’s interest

in fleeing the country to avoid prosecution).

             iv. Nature and seriousness of the danger posed by the Defendant

      Although the presumption that Ebrahim will be a danger to the community

has been rebutted, “the [C]ourt may still consider the finding by Congress that drug

offenders pose a special risk of flight and dangerousness to society.” Hare, 873 F.2d

at 798–99; see also Rueben, 974 F.2d at 586 (“[T]he risk of continued narcotics



                                          18
trafficking on bail does constitute a risk to the community . . . .”). It is also concerning

that both sureties identified by Ebrahim, tasked with ensuring court appearances

and compliance with conditions of release, as well as Ebrahim’s live-in ex-wife, have

connections with khat and/or khat trafficking. That concern is intensified in light of

the fact that both Esmael and Tadesse affirmatively testified to having no knowledge

of Ebrahim’s involvement with khat during his detention hearings—testimony that

appears to have been untruthful. Further, evidence put on by the government and

uncontroverted by the defense indicates that Ebrahim has access to unregistered air

travel.

       In sum, the Court concludes that all the section 3142(g) factors weigh in favor

of revoking the magistrate court’s release order. Put simply, there are no conditions

of release that will reasonably assure Ebrahim’s appearance for further proceedings
  .
and the safety of the community.

                                    III. CONCLUSION

       It is therefore ORDERED that the government’s appeal, and its request that

the magistrate court’s order of release be revoked, (Dkt. #41), is hereby GRANTED.

The release order issued by the United States Magistrate Judge in the Southern

District of Texas is REVOKED and SET ASIDE. Defendant Ebrahim shall remain

in custody pending trial.

      So ORDERED and SIGNED this 12th day of March, 2020.




                                                   ____________________________________
                                                   SEAN D. JORDAN
                                                   UNITED STATES DISTRICT JUDGE
                                            19
